Case 0:12-cr-60011-RNS Document 882 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,               )
                                           )
   v.                                      ) Criminal Case No. 12-60011-Scola
                                           )
   Willie J. Hartfield, Defendant          )

                  Order on Motion for Compassionate Release
         Now before the Court is the Defendant Willie J. Hartfield’s motion for
  compassionate release due to the risks posed by the Covid-19 pandemic. For the
  reasons set forth below, the Court denies Hartfield’s motion (ECF No. 880)
  without prejudice and with leave to refile.
         Hartfield failed to exhaust his administrative remedies. Section 3582
  allows the Court to consider a defendant’s motion for compassionate release
  “after the defendant has fully exhausted all administrative rights to appeal a
  failure of the Bureau of Prisons to bring a motion on the defendant's behalf or
  the lapse of 30 days from the receipt of such a request by the warden of the
  defendant's facility, whichever is earlier.” 18 U.S.C.A. § 3582(c)(1)(A). Where 30
  days have not passed after submitting a request to the warden, the statute
  “presents a glaring roadblock foreclosing compassionate release.” United States
  v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020);
  see also United States v. Epstein, 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020)
  (citing numerous cases for the proposition that an inmate must comply with this
  subsection before filing a compassionate release motion). However, the Court
  acknowledges that there is a limited exception to the requirement, where its
  enforcement would occasion “undue prejudice to subsequent assertion of a court
  action.” McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992). “Although
  § 3582(c)(1)(A) plainly imposes an administrative exhaustion requirement, the
  United States Supreme Court has held that, even in such circumstances, an
  exception exists where ‘the interests of the individual weigh heavily against
  requiring administrative exhaustion.’” United States v. Minor, Case No. 18-80152
  (S.D. Fla. Apr. 17, 2020) (Middlebrooks, J.) (citing McCarthy, 503 U.S. at 146).
  For example, this Court waived the exhaustion requirement in United States v.
  Lima because the defendant was 85 years old and suffered from a number of
  particularly severe medical conditions. Case No. 16-20088 (S.D. Fla. May 11,
  2020) (Scola, J.). Lima’s interests in release from prison weighed heavily against
  the need for her to appeal the Bureau of Prisons’ denial of her request for release
Case 0:12-cr-60011-RNS Document 882 Entered on FLSD Docket 07/16/2020 Page 2 of 2



  because her risk of contracting a severe case of coronavirus and dying in prison
  was particularly great.
        Here, Hartfield does not allege that he fully exhausted all administrative
  rights to appeal a failure of the Bureau of Prisons to bring a motion on his behalf,
  nor has he waited 30 days after submitting a request for release to the warden.
  Moreover, Hartfield does not demonstrate that he is excepted from the
  exhaustion requirement because his interests weigh heavily against requiring
  exhaustion. Hartfield alleges that he suffers from high blood pressure. (ECF No.
  880 at 1.) But without details regarding the severity his conditions, how long he
  has had these conditions, and any medical documentation supporting his
  contention that he has these conditions, the Court cannot determine that
  enforcement of the exhaustion requirement will occasion “undue prejudice to
  subsequent Court action.” McCarthy, 503 U.S. at 146-47. Because he has not
  yet complied with, or shown that he need not comply with, the statute’s
  requirements, it is improper for the Court to grant this motion at this time. This
  Court will give serious consideration to granting the motion if Hartfield exhausts
  his administrative remedies and provides more details regarding his medical
  condition.
        In sum, the Court denies Hartfield’s motion for compassionate release
  (ECF No. 25) without prejudice and with leave to refile when Hartfield has
  exhausted his administrative remedies or when Hartfield can demonstrate that
  the exhaustion requirement should not be enforced.
        Done and ordered at Miami, Florida, on July 16, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
